 In the Matter,ofCHICAGOMACARONICOMPANYand.BAKERY &CONFECTIONERYWORKERS' INTERNATIONAL UNION or AMERICA,LOCAL 465Case No. R-2R73.-Decided March 13, 1941Jurisdiction:wholesale grocery and macaroni manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:all production and shipping em-ployees of the Company, including wholesale grocery division employees,, butexcluding clerical and supervisory employees, carpenters, professional diemakers, engineers, firemen, electricians, truck drivers, truck drivers'helpers,watchmen,and porters.Blanksten and Lansing,of Chicago, Ill., byMr. Harold S. Lansing',for the Company.Mr. Joseph M. JacobsandMr. Phillip D. Goodman,, of Chicago,Ill., for the Union.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OV THE CASEOn January 14, 1941, Bakery & Confectionery Workers' Interna-tional Union of America, Local 465,1 herein called the Union, filedwith the Regional Director for the Thirteenth Region (Chicago, Illi-nois)a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Chicago Maca-roni Company, Chicago, Illinois, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On January 29, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of National Labor'Incorrectly designated in some of the formal papers as Local 465 of the Bakery andConfectionery Workers* International Union30 N. L. It. B., No. 44.288 CHICAGO MACARONI COMPANY289Relations Board Rules-and Regulations-Series 2, as amended, or-dered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On January 31, 1941;, ,the Regional Director issued a notice ' ofhearing, copies of which were duly served upon the Company andthe Union. Pursuant to notice, a hearing was held on February 6,1941, at Chicago, Illinois, before Charles F. McErle'an, the Trial Ex-aminer duly designatedby the Board.The Company and the Unionwere represented by counsel and participated in the hearing.At theconclusion of the hearing, without objection by the Company, theUnion moved to amend the petition to request the exclusion of truckdrivers and truck drivers' helpers, watchmen, and-porters from theunit therein alleged as appropriate . for the purposes of collectivebargaining.The Trial Examiner reserved ruling on this motion.The motion is hereby granted.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission, of evidence. ' The Board has reviewed the rulingsof the Trial Examiner and finds that 'no prejudicial errors werecommitted.The rulings are hereby' affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYChicago Macaroni Company; an Illinois corporation, is engage& inthe manufacture and sale of ,macaroni and in the operation of a whole-sale,grocery business at Chicago, Illinois.The principal raw ma-terialsused in the manufacture of macaroni are flour, and durumwheat.The value of such material purchased, annually by the : Com-pany is in excess of $300,000, over 90 per cent of which, by value,is purchased and shipped, to the Company from sources outside theState of Illinois.The total value of the Company's sales of manu-factured p'roducts and whole`sale'groceries is annu''ally' in excess of$900,000," 30 'to` 50' per ^ceuit of.which; by value, is sold, and shipped`'e Com-pany 'admits that 'it is' engaged in' interstate "co`himerce within -themeaningof the"Act.1'f,^,^trtt^,.';.....'^II.'THE1 ORGANIZATION;INVOLVEDŠWorkers', International, Union of-'America,Local" 465,''is''a;labor'o``rganizat on,afili'ted with the American Fed-,eration of Labor.-It admits to membership' all'1 employees, of theCompany'''engaged ' in the' production; pifeking,and shipping' ofmacaroni and related, products. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn October 28, 1940, the Union wrote the Company requesting aconference for collective bargaining purposes.No reply was everreceived.In the middle of November 1940, a union representativetelephoned the Company to inquire concerning its. failure to replyto the written request.He was informed by the president of theCompany that it "wasn't interested".At a conference attended byrepresentatives of the Union, the Board, and the Company held Jan-uary 17, 1941, in an Attempt to arrange a consent election, the Com-pany's attorney stated that the Company would not recognize theUnion until a formal hearing and election were conducted by theBoard and the Union was thereafter certified as the representative ofa majority of the employees in an appropriate collective bargainingunit.The Trial Examiner read a statement into the record showingthat the Union represents a substantial number of employees in thecollective bargaining unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the' question concerning representation which hasarisen occurring in connection with the operations of -the Companydescribed in Section I above, has a close, intimate, and substantialrelation-to- trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand' the free flow of commerce. -V.THE, APPROPRIATE ' UNITThe Union requests a collective, bargaining unit of all productionand shipping employees of the Company, including wholesale grocerydivision employees, but ' excludi ig clerical and supervisory employees,carpenters, professional die makers, engineers, firemen, electricians,truck drivers and truck drivers' helpers, watchmen, and, porters.TheCompany, while not contesting the exclusions requested by the Union,contends that production and shipping- employees in the macaroni2 The Trial Examiner stated that 76 membership'application,cards were submitted to him,20 cards undated and 56 dated between July 1940 and January 1941, that 75 of the signa-tures on such cards appeared to be genuine original signatures and that 51 of such cardsbore the names of persons appearing on.a,pay r'oll-submiffed by the Company dated Novem-her 14, 1940.Such pay roll showed the names of 163 persons in the alleged appropriateunit.- CHICAGO MACARONI COMPANY291and grocery divisions, respectively, should constitute separate col-lective bargaining units.The Company's business is carried on in two adjoining buildings,hereinafter called the old and the new building, respectively. In theold building the Company manufactures, packs, and stores macaroniand related products, while in the new building it carries on a generalwholesale grocery business.However, a macaroni drying room anda shipping and receiving room are also located in the new building.The macaroni division is comprised of approximately 135 personsengaged in various operations connected with. the manufacture ofmacaroni and related products, and the packing, storing, and movingof such finished products.The grocery division is comprised ofapproximately 14 persons engaged in filling orders received fromretail grocers from a stock of approximately 1,200 groceries and ofapproximately 10 other persons employed in the shipping and receiv-ing room who handle groceries received for storage, and shipmentsfrom the plant of both groceries and macaroni.While the wages andhours of employees in the two divisions vary slightly, no essentialdifferences exist, with respect to the maiiagement of the two divisions.Purchases for both divisions are made, and labor policies for allemployees are directed, by a single officer.Macaroni used to fillorders, from retail grocers is sent to the grocery division withoutadjustment in any accounts kept by either division.Shipping-roomemployees handle the shipment of all products sold by the Company.Retail grocery orders filled by the other grocery-division employeesmay be comprised in whole or in part of macaroni and related prod-ucts manufactured in the Company's macaroni division.The Unionadmits to membership all persons connected with the production andshipping of macaroni, which in this case includes the employees inthe grocery division, and has organized, and secured a contract cover-ing employees in. both the, macaroni and grocery divisions of anothercompany in Chicago.There is no history of collective bargainingbetween *the Company and the Union or any indication that any otherunion is seeking or has sought, to organize any employees in eitherdivision.Under the circumstances we are of the' opinion that a unitcomposed of the employees in both the macaroni and grocery divisionsis appropriate for the purposes of collective bargaining.We find' that all production and shipping employees of the Com-pany, including wholesale grocery-division employees, but excludingclerical and supervisory employees, carpenters, professional die mak-ers, engineers, firemen, electricians, truck drivers and truck drivers'helpers,: watchmen,, and porters, constitute a, unit appropriate for thepurposes 'of collective bargaining and that said unit will, insure toemployees of the Company the full benefit of their right to self-4401'35-42-Vol 30--20 292DECISIONS OF NATIONAL LABOR''RELATIONS BOARDorganization and to collective bargaining, and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees in the unit which we have found to be appro-priate can best be resolved by an election by secret ballot.The Union requested that in the event the Board directs an elec<tion it select November 14, 1940, as the pay-roll date for' determiningeligibility to vote.The Company requested that eligibility be de=termined by a current pay roll.Certain employees have been laidoff subsequent to November 14th but approximately the same numberof persons are on the pay roll at the present time as were' employedon that date and we find nothing in the record to warrant a de-parture from our usual practice.Accordingly, we find that thoseeligible to vote in the election shall be the employees in th'' appro-priate unit who were employed by the Company during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, including employees who did not work during such pay-rollperiod because they were ill or on vacation or absent because calledfor military_ service, and employees who were then, or have since beentemporarily laid off, but excluding employees `who have since quit orbeen discharged for cause.Upon the basis of the above finding's of 'fact'and upon the, entirerecord in the case,'the Board makes the following :CONCLUSIONS OF LAW1.A,question affecting commerce has, arisen concerning the repre-sentation of employees of Chicago Macaroni Company, Chicago, Illi-nois,, within the meaning of Section 9 (c), and Section 2, (6) and (7)of the National Labor,Relations Act.1 , — -- ,,2.All production and,shipping employees of the'Company, includ-'ing wholesale grocery-division employees, but excluding clerical, andsupervisory employees; carpenters, professional die makers, engineers,men, and porters constitute a unit appropriate for the , ,purposes ofcollective bargaining, within,the meaning of Section,;9 (b): Of,, theNational Labor Relations Act.tDIRECTION OF ; ELECTIONj'Labor Relations' Board by Sec'tion.9''(c) of 'the National La5it Re1ii-tion"s'Act, and'pu'rsuant to Article III, Section 8, of National^Lab'or CHICAGO MACARONI COMPANY,293Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Chicago Macaroni Company, Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this ,Direction,'under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production and shipping employees of the Company, in-cluding wholesale grocery-division employees, whose names appearon the pay roll of the Company immediately preceding the date ofthe Direction of Election, including employees who did not workduring such pay-roll period because they were ill or on, vacation orabsent because called for military service, and employees who werethen or have since been temporarily laid off, but excluding clericaland supervisory employees, carpenters, professional die makers, engi-neers,firemen, electricians, truck drivers and truck drivers' helpers,watchmen, and porters, and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Bakery & Confectionery Workers' International Unionof America, Local 465, for the purposes of collective bargaining.